Exhibit 10.12
AMENDED AND RESTATED
ADVISORY AGREEMENT
This Amended and Restated Advisory Agreement (this “Agreement”) is made and
entered into as of September 12, 2011, by and between HCI Equity Management,
L.P., a Delaware limited partnership (the “Advisor”), and Roadrunner
Transportation Systems, Inc., a Delaware corporation (the “Company”).
WHEREAS, the Company and Thayer | Hidden Creek Management, L.P. (“Thayer”) were
parties to that certain Advisory Agreement, dated as of May 7, 2010 (the
“Original Agreement”).
WHEREAS, Thayer assigned all of its rights and obligations with respect to the
Original Agreement to the Advisor pursuant to that certain Assignment of
Advisory Agreement, dated as of May 11, 2011.
WHEREAS, the parties hereto desire to amend and restate the Original Agreement
in its entirety to provide for an annual advisory fee and for the other rights
and obligations set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:
1. Term. This Agreement shall be in effect for an initial term commencing on the
date hereof and ending on May 7, 2020 (the “Term”), and shall be automatically
extended thereafter on a year to year basis unless the Company or the Advisor
provides written notice of its desire to terminate this Agreement to the other
90 days prior to the expiration of the Term or any extension thereof; provided
that (i) either the Company or the Advisor may terminate this Agreement in the
event of the breach of any of the material terms or provisions of this Agreement
by the other, which breach is not cured within 10 business days after notice of
the same is given to the party alleged to be in breach, and (ii) the Term shall
automatically expire, and no further payment will be due hereunder, if Advisor
and its affiliates, on a combined basis, hold less than twenty percent (20%) of
the Company’s outstanding voting capital stock. If this Agreement is terminated
by the Advisor because of the breach of any of the material terms or provisions
hereof by the Company, the Advisor shall be entitled to recover damages from the
Company and shall not be required to mitigate or reduce damages by seeking or
undertaking other management arrangements or business opportunities. No
termination of this Agreement, whether pursuant to this Section 1 or otherwise,
shall affect the Company’s obligation with respect to the fees, costs, and
expenses incurred by the Advisor in rendering services hereunder and not paid
and reimbursed by the Company as of the effective date of such termination.
2. Services. The Advisor shall perform or cause to be performed the following
services for the Company and its subsidiaries, as well as related services as
may be reasonably requested by the Board of Directors of the Company (the
“Board”):
(a) identification, support, negotiation, and analysis of acquisitions and
dispositions by the Company and its subsidiaries; and
(b) support, negotiation, and analysis of financing alternatives, including,
without limitation, in connection with acquisitions, capital expenditures, and
refinancing of existing indebtedness.
3. Reimbursement of Expenses. The Company shall promptly pay (or reimburse) the
Advisor for the reasonable out-of-pocket expenses incurred by the Advisor and
its officers, employees, agents, and representatives in connection with the
services rendered hereunder (including, but not limited to, all costs and
expenses incurred by the Advisor in connection with attending Board meetings).
All obligations or expenses reasonably incurred by the Advisor (including, but
not limited to, legal, accounting and other advisors’ fees and expenses) in the
performance of its duties under this Agreement shall be for the account of, on
behalf of, and at the expense of the Company. The Advisor shall not be obligated
to make any advance to or for the account of the Company or to pay any sums,
except out of funds held in accounts maintained by the Company, nor shall the
Advisor be obligated to incur any liability or obligation for the account of the
Company without assurance that the necessary funds for the discharge of such
liability or obligation will be provided.

 

 



--------------------------------------------------------------------------------



 



4. Fees.
(a) Advisory Fee. During the Term, the Company shall pay to the Advisor, as
compensation for the services to be rendered by the Advisor hereunder, an annual
fee equal to $100,000, payable in advance in equal quarterly installments (the
“Base Compensation”). The first payment of Base Compensation shall be paid on
the date hereof with respect to the quarter ending September 30, 2011 (in full,
not pro rata) and, thereafter, payments of Base Compensation shall be made on
the first day of January, April, July and October of each year.
(b) Transaction Fees. During the Term, the Company shall pay to the Advisor a
transaction fee in connection with the consummation of each acquisition or
divestiture by the Company or its subsidiaries (excluding purchases or sales of
equipment or inventory in the ordinary course of business) that is introduced or
negotiated by the Advisor or any of its affiliates (the “M&A Compensation”) plus
all reasonable out-of-pocket expenses of the Advisor and/or its affiliates
incurred in negotiating, analyzing, and executing such acquisition or
divestiture. The M&A Compensation and such out-of-pocket expenses shall be paid
at the closing of any such acquisition or divestiture. The M&A Compensation
shall be a cash sum equal to an amount to be determined through good faith
negotiations between the Board and the Advisor based on purchase price for the
acquisition or disposition (which on acquisitions or divestitures of assets
shall also include the book value of the assumed liabilities, and on
acquisitions of stock shall also include liabilities of the acquired entity that
are required to be paid with funds provided by the purchaser in connection with
such acquisition).
This Section 4(b) shall not apply to any transaction (a “Sale of the Company”)
which is (x) the sale of all, or substantially all, of the Company’s
consolidated assets in any single transaction or series of related transactions;
(y) the sale or issuance, or series of related sales or issuances, of equity
securities of the Company in any single transaction or series of related
transactions which results in any person or group of affiliated persons (other
than affiliates of the Advisor) owning (on a fully-diluted basis) more than 50%
of the Company’s securities having ordinary voting power to elect directors
outstanding at the time of such sale or issuance or such series of sales and/or
issuances; or (z) any merger or consolidation of the Company with or into
another corporation (regardless of which entity is the surviving corporation)
if, after giving effect to such merger or consolidation, the holders of the
Company’s securities having ordinary voting power to elect directors (on a
fully-diluted basis) immediately prior to the merger or consolidation own
securities of the surviving or resulting corporation representing 50% or less of
the ordinary voting power to elect directors of the surviving or resulting
corporation (on a fully-diluted basis). The amount of any fee payable to the
Advisor in connection with a Sale of the Company shall be determined pursuant to
the provisions of Section 4(e) below.
(c) In the event of any public or private debt or equity financing by the
Company or any of its subsidiaries negotiated by the Advisor, the Company shall
pay to the Advisor a transaction fee to be determined through good faith
negotiations between the Board and the Advisor plus all reasonable out-of-pocket
expenses of the Advisor and/or its affiliates incurred in negotiating,
analyzing, and executing such financing. Such fee and out-of-pocket expenses
shall be paid at the closing of any such financing. Notwithstanding the
foregoing, no fee shall be payable pursuant to this Section 4(c) if the
financing is related to a transaction for which Advisor receives M&A
Compensation.
(d) Notwithstanding anything herein to the contrary, the Advisor acknowledges
and agrees that the Company may from time to time engage the services of
financial advisors in addition to the Advisor in connection with certain
acquisitions, dispositions, and financing transactions if, in the judgment of
the Board, such engagement is in the best interests of the Company and its
stockholders. In such event, the amount otherwise payable to the Advisor
pursuant to Section 4(b) or 4(c) hereof may be reduced to an amount, to be
determined through good faith negotiations between the Board and the Advisor,
that reflects the Advisor’s relative contribution to the applicable transaction.
If the Board and the Advisor are unable to agree upon the amount of the reduced
compensation, such compensation will be determined by arbitration in
Minneapolis, Minnesota in accordance with the rules of the American Arbitration
Association. The Company and the Advisor will share equally the cost of
arbitration.

 

2



--------------------------------------------------------------------------------



 



(e) In the event of any other transaction not in the ordinary course of business
or unusual efforts extended or results obtained by the Advisor on behalf or for
the benefit of the Company or its subsidiaries, the Board and the Advisor shall
in good faith determine a fair compensation arrangement to compensate the
Advisor for such matters. Such compensation arrangement shall be subject to the
approval of a majority of the disinterested members of the Board, which approval
shall not be unreasonably withheld.
(f) If at any time when a payment of a fee is due under this Agreement the
Company (i) does not have sufficient available cash to make such payment, or
(ii) is prohibited from making such payment pursuant to the terms of the
Company’s loan agreements or other financing arrangements, part or all of such
payment, as the case may be, shall be deferred. All deferred amounts shall be
immediately due and payable as soon as there is sufficient available cash or the
payment is no longer prohibited under the loan agreements, as the case may be.
5. Other Activities of the Advisor. The Company acknowledges and agrees that
neither Advisor nor any of the Advisor’s employees, partners, affiliates, or
agents shall be required to devote full time and business efforts to the duties
of the Advisor specified in this Agreement, but instead the Advisor shall devote
only so much of such time and efforts as the Advisor reasonably deems necessary.
The Company further acknowledges and agrees that the Advisor and its affiliates
are engaged in the business of investing in, acquiring and/or managing
businesses for the Advisor’s own account, for the account of the Advisor’s
affiliates and associates and for the account of unaffiliated parties, and
understands that the Advisor plans to continue to be engaged in such businesses
(and other business or investment activities) during the Term. No aspect or
element of such activities shall be deemed to be engaged in for the benefit of
the Company or any of its subsidiaries nor to constitute a conflict of interest.
Without limiting the generality of the foregoing, the Advisor shall be required
to bring only those investments and/or business opportunities to the attention
of the Company which the Advisor, in its sole discretion, believes appropriate,
and nothing herein shall restrict the Advisor from investing or directly or
indirectly engaging in competitive businesses.
6. Liability. Neither the Advisor nor any of the Advisor’s affiliates, partners,
employees, or agents shall be liable to the Company or its subsidiaries or
affiliates for any loss, liability, damage, or expense arising out of or in
connection with the Advisor’s performance of services contemplated by this
Agreement, unless such loss, liability, damage, or expense shall be finally
judicially determined to result directly from gross negligence, willful
misconduct, or bad faith on the part of the Advisor, its affiliates, partners,
employees, or agents acting within the scope of their employment or authority.
The Company recognizes and confirms that the Advisor will, from time to time in
acting pursuant to this engagement, be using information in reports and other
information provided by others, including, without limitation, information
provided by or on behalf of the Company and its subsidiaries, and that the
Advisor does not assume responsibility for and may rely, without independent
verification, on the accuracy and completeness of any such reports and
information. The Company hereby warrants that any information relating to the
Company and its subsidiaries that is furnished to the Advisor by or on behalf of
the Company will be fair, accurate, and complete and will not contain any
material omissions or misstatements of fact. The Company agrees that any
information or advice rendered by the Advisor or its representatives in
connection with this engagement is for the confidential use of the Board only,
and, except as otherwise required by law, the Company will not and will not
permit any third party to disclose or otherwise refer to such advice or
information in any manner without the Advisor’s prior written consent.

 

3



--------------------------------------------------------------------------------



 



7. Indemnification of the Advisor. The Company hereby agrees to indemnify and
hold harmless the Advisor and its present and future officers, directors,
affiliates, employees, and agents (“Indemnified Parties”) from and against any
and all claims, liabilities, losses, and damages (or actions in respect
thereof), in any way related to or arising out of the performance by such
Indemnified Party of services under this Agreement, and to advance and reimburse
each Indemnified Party on a monthly basis for reasonable legal and other
expenses incurred by it in connection with or relating to investigating,
preparing to defend, or defending any actions, claims, or other proceeding
(including any investigation or inquiry) arising in any manner out of or in
connection with such Indemnified Party’s performance or non-performance under
this Agreement (whether or not such Indemnified Party is a named party in such
proceedings); provided, however, that the Company shall not be responsible under
this paragraph for any claims, liabilities, losses, damages, or expenses to the
extent that they are finally judicially determined to result from actions taken
by such Indemnified Person that constitute gross negligence or willful
misconduct. The provisions of Sections 6 and 7 shall survive any termination of
this Agreement.
8. Independent Contractor. The Advisor shall be an independent contractor, and
nothing contained in this Agreement shall be deemed or construed (i) to create a
partnership or joint venture between the Company and the Advisor, (ii) to cause
the Advisor to be responsible in any way for the debts, liabilities or
obligations of the Company or any other party, or (iii) to constitute the
Advisor or any employees of the Advisor or any of its affiliates as employees,
officers or agents of the Company.
9. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered, sent
by telecopy (with receipt confirmed) on a business day during regular business
hours of the recipient (or, if not, on the next succeeding business day) or one
business day after being sent by reputable overnight courier service (charges
prepaid).

  If to the Company:  
Roadrunner Transportation Systems, Inc.
4900 S. Pennsylvania Ave.
Cudahy, WI 53110
Attention: Mark A. DiBlasi
    If to the Advisor:  
HCI Equity Management, L.P.
c/o HCI Equity Partners
1730 Pennsylvania Avenue, NW, Suite 525
Washington, DC 20006
Attention: Scott D. Rued

10. Assignment. Without the consent of the Advisor, the Company shall not
assign, transfer or convey any of its rights, duties or interest under this
Agreement, nor shall it delegate any of the obligations or duties required to be
kept or performed by it hereunder. Without the prior written consent of the
Company, the Advisor shall not assign, transfer or convey any of its rights,
duties, or interests under this Agreement, nor shall it delegate any of the
obligations or duties required to be kept or performed by it under this
Agreement; provided that the Advisor may, without the consent of the Company,
assign any and all of its rights and obligations hereunder to any of its
affiliates.
11. Third Party Beneficiaries.
(a) Except for the parties to this Agreement and their respective successors and
assigns, nothing expressed or implied in this Agreement is intended, or will be
construed, to confer upon or give any person other than the parties hereto and
their respective successors and assigns any rights or remedies under or by
reason of this Agreement; provided that the agent for the Company’s lenders
named in the Company’s senior credit facility (the “Credit Facility”) shall be
deemed to be a third party beneficiary for purposes of Section 4(e) above.

 

4



--------------------------------------------------------------------------------



 



(b) The Advisor hereby agrees that the payment obligations of the Company under
this Agreement, and the right of the Advisor to receive payments under this
Agreement are subordinated to payment of all amounts owing or that become owing
under the Credit Facility and that payments under this Agreement may be made
only as permitted in the Credit Facility. Subordination of amounts payable under
this Agreement on the terms set forth herein shall be effective (i) in any
voluntary or involuntary insolvency, bankruptcy, receivership, custodianship,
liquidation, dissolution, reorganization, assignment for the benefit of
creditors, appointment of a custodian, receiver, trustee or other officer with
similar powers or any other proceeding for the liquidation, dissolution, or
other winding up of any of the Company or any of its successors, assigns, or
transferees and (ii) against any transferee or assignee of the Advisor. The
Advisor also agrees that if it receives any payment under this Agreement that is
not permitted by the Credit Facility it will promptly turn over such payment to
the administrative agent named therein, if amounts are outstanding under the
Credit Facility.
12. Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to person or circumstances other than those as to which it is held
invalid or enforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and be enforced to the fullest extent
permitted by law.
13. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the matters herein contained and any agreement
hereafter made shall be ineffective to effect any change or modification, in
whole or in part, unless such agreement is in writing and signed by the party
against whom enforcement of this change or modification is sought.
14. Governing Laws. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the laws
of any other state.
15. Amendments and Waivers. No provision of this Agreement may be amended or
waived without the prior written consent or each party hereto.
16. Successors. This Agreement and all the obligations and benefits hereunder
shall inure to the successors and assigns of the parties.
17. Counterparts. This Agreement may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constitute but
one and the same agreement.
SIGNATURES APPEAR ON FOLLOWING PAGE

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Advisory Agreement as of the
date first written above.

                      ADVISOR:    
 
                    HCI EQUITY MANAGEMENT, L.P.    
 
                    By:   HCI Equity Partners, L.L.C., its General Partner    
 
               
 
      By:   /s/ Lisa M. Costello
 
Lisa M. Costello, Authorized Signatory    
 
                    COMPANY:    
 
                    ROADRUNNER TRANSPORTATION SYSTEMS, INC.    
 
               
 
      By:   /s/ Peter R. Armbruster    
 
               
 
          Peter R. Armbruster,    
 
          Chief Financial Officer    

 

6